IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION AT DAYTON

ALICIA ZIRBS,
Plaintiff, Civil Action No. 3:19-cv-00283-WHR

VS. Judge: Hon. Walter H. Rice

LEXISNEXIS RISK SOLUTIONS FL INC.
and CATHI YEATTS,

0G UG COR SGN COR SGP UG? SOR WGN WGA

Defendants.

AGREED CONFIDENTIALITY ORDER
The parties to this Agreed Confidentiality Order have agreed to the terms of this Order;

accordingly, it is ORDERED:

L Scope. All materials produced or adduced in the course of discovery, including
initial disclosures, responses to discovery requests, deposition testimony and exhibits, and
information derived directly therefrom (hereinafter collectively “documents’), shall be subject to
this Order concerning Confidential Information as defined below. This Order is subject to the
Local Rules of this District and the Federal Rules of Civil Procedure on matters of procedure and
calculation of time periods.

2. Confidential Information. As used in this Order, “Confidential Information”
means information designated as “CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER” by
the producing party that falls within one or more of the following categories: (a) information
prohibited from disclosure by statute; (b) information that reveals trade secrets; (c) research,
technical, commercial or financial information that the party has maintained as confidential; (d)
medical information concerning any individual; (e) personal identity information; (f) income tax

returns (including attached schedules and forms), W-2 forms and 1099 forms; or (g) personnel or
employment records of a person who is not a party to the case. Information or documents that are
available to the public may not be designated as Confidential Information.
3. Designation.

(a) A party may designate a document as Confidential Information for
protection under this Order by placing or affixing the words “CONFIDENTIAL - SUBJECT TO
PROTECTIVE ORDER” on the document and on all copies in a manner that will not interfere
with the legibility of the document. As used in this Order, “copies” includes electronic images,
duplicates, extracts, summaries or descriptions that contain the Confidential Information. The
marking “CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER?” shall be applied prior to or
at the time of the documents are produced or disclosed. Applying the marking
“CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER” to a document does not mean that
the document has any status or protection by statute or otherwise except to the extent and for the
purposes of this Order. Any copies that are made of any documents marked “CONFIDENTIAL -
SUBJECT TO PROTECTIVE ORDER” shall also be so marked, except that indices, electronic
databases or lists of documents that do not contain substantial portions or images of the text of
marked documents and do not otherwise disclose the substance of the Confidential Information
are not required to be marked.

(b) The designation of a document as Confidential Information is a
certification by an attorney or a party appearing pro se that the document contains Confidential
Information as defined in this order.

4. Depositions.
Unless all parties agree on the record at the time the deposition testimony is taken, all

deposition testimony taken in this case shall be treated as Confidential Information until the
expiration of the following: No later than the fourteenth day after the transcript is delivered to
any party or the witness, and in no event later than 60 days after the testimony was given, Within
this time period, a party may serve a Notice of Designation to all parties of record as to specific
portions of the testimony that are designated Confidential Information, and thereafter only those
portions identified in the Notice of Designation shall be protected by the terms of this Order. The
failure to serve a timely Notice of Designation shall waive any designation of testimony taken in
that deposition as Confidential Information, unless otherwise ordered by the Court. Documents
produced and identified as “CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER” under
this Order which are thereafter introduced as exhibits at any deposition shall retain their
confidential status and protections under this Order.
5. Protection of Confidential Material.

(a) General Protections. Confidential Information shall not be used or
disclosed by the parties, counsel for the parties or any other persons identified in subparagraph
(b) for any purpose whatsoever other than in this litigation, including any appeal thereof or
subsequent litigation deriving directly from this litigation and involving the same parties to this
litigation.

(b) Limited Third-Party Disclosures. The parties and counsel for the
parties shall not disclose or permit the disclosure of any Confidential Information to any third
person or entity except as set forth in subparagraphs (1)-(9). Subject to these requirements, the
following categories of persons may be allowed to review Confidential Information:

(1) Counsel. Outside and in-house counsel for the parties and
employees of counsel who have responsibility for the litigation;

(2) Parties. Individual parties and employees of a party but only to
the extent counsel determines in good faith that the employee’s assistance is reasonably
necessary to the conduct of the litigation in which the information is disclosed, but only
after such persons have completed the certification contained in Attachment A,
Acknowledgment of Understanding and Agreement to Be Bound:

(3) The Court and its personnel;

(4) Court Reporters and Recorders. Court reporters and recorders
engaged for depositions;

(5) Contractors. Those persons specifically engaged for the limited
purpose of making copies of documents or organizing or processing documents, including
outside vendors hired to process electronically stored documents;

(6) Consultants and Experts. Consultants, investigators, or experts
employed by the parties or counsel for the parties to assist in the preparation and trial of
this litigation but only after such persons have completed the certification contained in
Attachment A, Acknowledgment of Understanding and Agreement to Be Bound;

(7) Witnesses at depositions. During their depositions, witnesses in
this litigation to whom disclosure is reasonably necessary. Witnesses shall not retain a
copy of documents containing Confidential Information, except witnesses may receive a
copy of all exhibits marked at their depositions in connection with review of the
transcripts. Pages of transcribed deposition testimony or exhibits to depositions that are
designated as Confidential Information pursuant to the process set out in this Order must
be separately bound by the court reporter and may not be disclosed to anyone except as
permitted under this Order.

(8) Author or recipient. The author or recipient of the document (not
including a person who received the document in the course of litigation); and

(9) Others by Consent. Other persons only by written consent of the
producing party or upon order of the Court and on such conditions as may be agreed or
ordered.

(c) Control of Documents. Counsel for the parties shall make reasonable
efforts to prevent unauthorized or inadvertent disclosure of Confidential Information. Counsel
shall maintain the originals of the forms signed by persons acknowledging their obligations under
this Order for a period of three years after the termination of the case.

7. Inadvertent Failure to Designate. An inadvertent failure to designate a
document as Confidential Information does not, standing alone, waive the right to so designate
the document; provided, however, that a failure to serve a timely Notice of Designation of
deposition testimony as required by this Order, even if inadvertent, waives any protection for
deposition testimony. If a party designates a document as Confidential Information after it was
initially produced, the receiving party, on notification of the designation, must make a reasonable
effort to assure that the document is treated in accordance with the provisions of this Order. No
party shall be found to have violated this Order for failing to maintain the confidentiality of
material during a time when that material has not been designated Confidential Information, even
where the failure to so designate was inadvertent and where the material is subsequently
designated Confidential Information.

8. Filing of Confidential Information. This Order does not, by itself, authorize
the filing of any document under seal.

o. No Greater Protection of Specific Documents. Except on privilege grounds

not addressed by this Order, no party may withhold information from discovery on the ground
that it requires protection greater than that afforded by this Order unless the party moves for an
order providing such special protection.

10. Challenges by a Party to Designation as Confidential Information. The
designation of any material or document as Confidential Information is subject to challenge by
any party. The following procedure shall apply to any such challenge.

(a) Meet and Confer. A party challenging the designation of Confidential
Information must do so in good faith and must begin the process by conferring directly with
counsel for the designating party. In conferring, the challenging party must explain the basis for
its belief that the confidentiality designation was not proper and must give the designating party
an opportunity to review the designated material, to reconsider the designation, and, if no change
in designation is offered, to explain the basis for the designation. The designating party must
respond to the challenge within five (5) business days.

(b) Judicial Intervention. A party that elects to challenge a confidentiality
designation may file and serve a motion that identifies the challenged material and sets forth in
detail the basis for the challenge. Each such motion must be accompanied by a competent
declaration that affirms that the movant has complied with the meet and confer requirements of
this procedure. The burden of persuasion in any such challenge proceeding shall be on the
designating party. Until the Court rules on the challenge, all parties shall continue to treat the
materials as Confidential Information under the terms of this Order.

11. Action by the Court. Applications to the Court for an order relating to materials
or documents designated Confidential Information shall be by motion. Nothing in this Order or
any action or agreement of a party under this Order limits the Court’s power to make orders

concerning the disclosure of documents produced in discovery or at trial.
12. Use of Confidential Documents or Information at Trial. Nothing in this
Order shall be construed to affect the use of any document, material, or information at any trial or
hearing. A party that intends to present or that anticipates that another party may present
Confidential Information at a hearing or trial shall bring that issue to the Court’s and parties’
attention by motion or in a pretrial memorandum without disclosing the Confidential Information.
The Court may thereafter make such orders as are necessary to govern the use of such documents
or information at trial.

13. Confidential Information Subpoenaed or Ordered Produced in Other
Litigation.

(a) If a receiving party is served with a subpoena or an order issued in other
litigation that would compel disclosure of any material or document designated in this litigation
as Confidential Information, the receiving party must so notify the designating party, in writing,
immediately and in no event more than three court days after receiving the subpoena or order.
Such notification must include a copy of the subpoena or court order.

(b) =‘ The receiving party also must immediately inform in writing the party who
caused the subpoena or order to issue in the other litigation that some or all of the material
covered by the subpoena or order is the subject of this Order. In addition, the receiving party
must deliver a copy of this Order promptly to the party in the other litigation that caused the
subpoena to issue.

(c) The purpose of imposing these duties is to alert the interested persons to
the existence of this Order and to afford the designating party in this case an opportunity to try to
protect its Confidential Information in the court from which the subpoena or order issued. The

designating party shall bear the burden and the expense of seeking protection in that court of its
Confidential Information, and nothing in these provisions should be construed as authorizing or
encouraging a receiving party in this litigation to disobey a lawful directive from another court.
The obligations set forth in this paragraph remain in effect while the party has in its possession,
custody or control Confidential Information by the other party to this case.

14. Challenges by Members of the Public to Sealing Orders. A party or
interested member of the public has a right to challenge the sealing of particular documents that
have been filed under seal, and the party asserting confidentiality will have the burden of
demonstrating the propriety of filing under seal.

15. Obligations on Conclusion of Litigation.

(a) Order Continues in Force. Unless otherwise agreed or ordered, this
Order shall remain in force after dismissal or entry of final judgment not subject to further appeal.

(b) Obligations at Conclusion of Litigation. Within sixty-three days after
dismissal or entry of final judgment not subject to further appeal, all Confidential Information
and documents marked “CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER” under this
Order, including copies as defined in 4 3(a), shall be returned to the producing party unless: (1)
the document has been offered into evidence or filed without restriction as to disclosure; (2) the
parties agree to destruction to the extent practicable in lieu of return; or (3) as to documents
bearing the notations, summations, or other mental impressions of the receiving party, that party
elects to destroy the documents and certifies to the producing party that it has done so.

(c) Retention of Work Product and one set of Filed Documents.
Notwithstanding the above requirements to return or destroy documents, counsel may retain (1)
attorney work product, including an index that refers or relates to designated Confidential

Information so long as that work product does not duplicate verbatim substantial portions of
Confidential Information, and (2) one complete set of all documents filed with the Court
including those filed under seal. Any retained Confidential Information shall continue to be
protected under this Order. An attorney may use his or her work product in subsequent litigation,
provided that its use does not disclose or use Confidential Information.

(d) Deletion of Documents filed under Seal from Electronic Case Filing
(ECF) System. Filings under seal shall be deleted from the ECF system only upon order of the
Court.

16. Order Subject to Modification. This Order shall be subject to modification by
the Court on its own initiative or on motion of a party or any other person with standing
concerning the subject matter.

17. No Prior Judicial Determination. This Order is entered based on the
representations and agreements of the parties and for the purpose of facilitating discovery.
Nothing herein shall be construed or presented as a judicial determination that any document or
material designated Confidential Information by counsel or the parties is entitled to protection
under Rule 26(c) of the Federal Rules of Civil Procedure or otherwise until such time as the Court
may rule on a specific document or issue.

18. Persons Bound. This Order shall take effect when entered and shall be binding
upon all counsel of record and their law firms, the parties, and persons made subject to this Order
by its terms.

So Ordered.

Dated: 2-1tl-2e hah aes rie oo,

U.S. District Judge Walter H. Rice
ATTACHMENT A

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION AT DAYTON

ALICIA ZIRBS, §
Plaintiff, ; Civil Action No. 3:19-cv-00283-WHR
vs. Judge: Hon. Walter H. Rice
LEXISNEXIS RISK SOLUTIONS FL INC. :
and CATHI YEATTS, §
Defendants. :

ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
The undersigned hereby acknowledges that he/she has read the Agreed Confidentiality Order

(“Order”) dated ___, 2019 in the above-captioned litigation and attached hereto,
understands the terms thereof, and agrees to be bound by its terms. The undersigned submits to the
jurisdiction of the U.S. District Court for the Southern District of Ohio in matters relating to the
Order and understands that the terms of the Order obligate him/her to use materials designated as
Confidential Information in accordance with the Order solely for the purposes of the above-captioned
litigation, and not to disclose any such Confidential Information to any other person. The
undersigned acknowledges that violation of the Order may result in penalties for contempt of court.

Name:

 

Job Title:

 

Employer:

 

Business Address:

 

 

Date:

 

Signature:

 
